Citation Nr: 0913715	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a claimed heart 
disorder, to include as secondary to the service-connected 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in December 
2008.

The Board notes that the Veteran originally filed a claim for 
asbestosis in April 2005.  In support of this claim the 
Veteran submitted private treatment records which documented 
treatment for the respiratory disorder and various other 
disorders, including the now claimed heart disorder.  In the 
December 2005 rating decision, the RO denied service 
connection for asbestosis and the various other disorders, 
including the heart disorder, documented in the private 
treatment records.  In his March 2006 Notice of Disagreement 
(NOD), the Veteran indicated that he never filed, or intended 
to file, a claim for the various other disorders that were 
denied in the rating decision.  As such, he had no 
responsibility to disagree with any finding as to that issue.  
He repeated this contention that he never filed, or intended 
to file, a claim for the various other disorders in an April 
2006 lay statement.  See 38 C.F.R. § 3.151 (2008).

Subsequently, the RO granted service connection for 
asbestosis in a March 2007 rating decision.  In May 2007, the 
Veteran filed his present claim for disability compensation 
for a heart disorder secondary to his service-connected 
asbestosis.  Despite the RO's previous rating decision 
denying this claim, the Board finds this represents the 
Veteran's initial application for service connection for a 
heart disorder and reviews this claim on a de novo basis.  
See 38 C.F.R. § 3.151 (2008).

The RO considered some aspects of the cardiovascular disease 
as a prior final denial, and that was the way the issue was 
phrased at the time of the hearing.  The issue has been 
recharacterized on the title page and the Veteran presented 
testimony on the theory of his claim.  As the case is 
otherwise in need of development, the issue has been 
recharacterized as set forth on the title page and can be 
reviewed on the proper legal basis at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his claimed heart disorder is 
secondary to his service-connected asbestosis.

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).

In a December 2007 private treatment record, the physician 
indicated there was some sort of causal relationship between 
the Veteran's service-connected asbestosis and his claimed 
heart disorder.  In this regard the physician stated that 
"Certainly the two are independent problems however they 
would potentially combine in such a way to amplify their 
individual symptoms.  Clearly if his lung problems become 
worse, this puts more stress on the coronary system and he 
would be more likely to have arrhythmia or problems with his 
angina."  By contrast, also on file is a December 2008 
private treatment record which reports that the Veteran's 
coronary artery disease is unlikely related to his asbestos 
lung disease.  During the December 2008 hearing, the Veteran 
and his wife testified concerning the treatment the Veteran 
received for his claimed heart disorder and their belief that 
the heart disorder was related to the service-connected 
asbestosis.  In view of this evidence, a VA examination with 
an opinion as to the etiology of his claimed heart disorder 
should be scheduled.  See 38 U.S.C.A. § 5103A(d); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran is informed that if he 
has had additional pertinent treatment or 
opinions he should submit them.  In the 
alternative, he may contact the VA and 
request its assistance in obtaining 
records.  If there are records that 
cannot be obtained the claims file should 
contain documentation of the attempts 
made and the response received.

2.  The Veteran should be afforded the 
appropriate VA examination, by a 
physician, to determine the nature, 
extent and likely etiology of the claimed 
heart disorder.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has a current heart disorder 
at least as likely as not (e.g., a 50 
percent or greater likelihood) 
etiologically related or otherwise caused 
by or made permanently worse (aggravated) 
by his service-connected asbestosis.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
Specifically, if the heart disorder is 
thought to be aggravated by the service 
connected lung pathology, the examiner 
should explain the degree of aggravation 
over and above what would be considered 
the normal progression of the disorder.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated on the merits as a 
secondary service connection claims.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



